Citation Nr: 1826343	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction in evaluation from 20 for service-connected cervical spine disability to 10 percent, effective May 23, 2012, was proper.

2.  Entitlement to a disability rating higher than 50 percent for service-connected depressive disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and February 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that in May 2011the Veteran the Veteran disagreed with the denial of TDIU.  The RO, interpreted this disagreement as a claim for an increased disability rating for the service connected cervical spine disability (the Veteran had already filed a claim for an increased disability rating for the service connected depressive disorder).  Thereafter, in a February 2013 rating decision, the RO reduced the disability rating for the cervical spine disability from 20 percent to 10 percent.  The Veteran disagreed with the disability rating assigned, in essence, disagreeing with the reduction.  Therefore, the Board has recharacterized the issues as shown on the title page to properly reflect the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for due process and additional development.  

Review of the evidence reveals that a statement received in March 2017 from the Veteran regarding his service-connected psychiatric and cervical spine disabilities describes worsening symptoms.  Also, a private psychiatric assessment was submitted dated March 2017, which shows a marked increase in severity of the Veteran's depression.  The Veteran was last afforded VA examinations for his service-connected disabilities in May 2012 for his psychiatric disability and April 2014 for his cervical spine disability.  As such, the evidence of record suggests his service-connected psychiatric and cervical spine disabilities have increased in severity since the most recent VA examinations and the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, the most recent VA treatment record contained in the claim file is dated February 2015.  No subsequent records are part of the file and there is no indication of record that the Veteran has discontinued VA treatment.  Thus, VA treatment records dated since February 2015 should also be obtained on remand.

The TDIU claim is inextricably intertwined with the issues of a higher rating for the service-connected depressive disorder and whether the reduction in evaluation for service-connected cervical spine disability was proper.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records, including records dated from February 2015.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Afford the Veteran a VA examination to assess the current level of severity of the Veteran's service-connected cervical spine disability.  

The claim file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the cervical spine disability and the severity of any and all manifestations found, including orthopedic and neurologic manifestations.  Ranges of motion should include in active and passive mode as well as with and without weight bearing.  If pain on motion is noted, the point at which pain starts should be documented.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected depressive disorder.  The claim file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's depressive disorder and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claims remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




